DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the continuation filed on January 25, 2021. Claims 1 is amendment. A supplemental amendment was filed on 06/11/2021 in response to an interview with Applicant’s Representative, Mr. Paul Davis, Registration No. 29,294 on 06/08/2021 with proposed amendment and an updated search. Claim 14 is canceled. Examiner withdraws 35 USC 112 second paragraphs rejection as necessary corrections were made to the claims. Terminal Disclaimer was filed and approved on 07/22/2020.
Claims 1-13, and 15-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered. 
Response to Arguments
Applicant's arguments filed on 01/25/2021 and 06/11/2021 regarding 35 USC 103(a) type rejections for claims 1-13, and 15-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Davis (Reg. No. 29,294) on July 9, 2021.

The application has been amended as follows: 
Claim 1 (As presented)
Claim 2 (Currently Amended) The system of claim 1, wherein security includes at least one of managed infrastructure: breach, intrusion or propagation.
Claim 3 (Currently Amended) The system of claim 1, wherein security includes managed infrastructure: access control, intrusion detection and threat propagation.
Claims 4-5 (Original)
Claim 6 (Currently Amended) The system of claim 1, wherein authorization specifies what a subject can do.
Claims 7-13 (Original)
Claim 14 (Canceled)
Claims 15-20 (Original)
REASONS FOR ALLOWANCE
Claims 1-13, and 15-20 are allowed.  
The totality of each element and/or step in claims 1-13, and 15-20 are not alluded to in the combined art of Gross, Thompson, and Chitrapura. Their teachings either individually or in 
Accordingly, all the independent claims are allowable over the combination of Gross, Thompson, and Chitrapura. Therefore, all the dependent claims are allowable by virtue of their dependency upon the independent claim and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-13, and 15-20 under 35 USC §103 as being obvious over Gross, Thompson, and Chitrapura.
However, the prior art of record fails to teach or suggest some of the steps of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims. The signalizer engine determines one or more common characteristics and produces clusters of events relating to failure or errors in at least one of the devices and connections between components or nodes in the managed infrastructure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455